Citation Nr: 1231710	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right knee disorder.

2.  Entitlement to service connection for right knee disorder.

3.  Entitlement to service connection for cervical spine disorder.

4.  Entitlement to service connection for lumbar spine disorder.

5.  Entitlement to service connection for left shoulder disorder.

6.  Entitlement to service connection for otitis externa.

7.  Entitlement to service connection for residuals of prostate cancer, including dysuria and erectile dysfunction.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009 and December 2009 by the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case was subsequently returned to the RO in Newark, New Jersey.

In July 2010, the RO issued a rating decision which granted service connection at a 30 percent evaluation for posttraumatic stress disorder, effective from May 2008.  As the Veteran has not appealed either the evaluation or effective date assigned to this disorder, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In June 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board's decision below has reopened the Veteran's claim of entitlement to service connection for right knee disorder.  The reopened service connection claim, along with the remaining claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In July 1976, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for right knee disorder.  The Veteran did not perfect an appeal and the decision became final.
 
2.  Evidence received since the RO's July 1976 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee disorder.  


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for right knee disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In July 1976, the RO denied the Veteran's original claim of service connection for right knee disorder because a current disability was not shown.  Notice of the RO's July 1976 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2011).  

In June 2008, the Veteran filed to reopen his claim seeking service connection for a right knee disorder.  Evidence received since the RO's July 1976 rating decision includes additional statements and testimony, as well as newly received VA and private treatment records.  

A review of this evidence revealed current diagnoses of right knee disorder.  Specifically, a June 2008 private X-ray examination revealed findings of mild medial joint space narrowing and a small spur at the quadriceps insertion over the superior patella.  An October 2009 VA examination for joints concluded with a diagnosis of right knee degenerative joint disease.  

This evidence is new in that it was not previously before the adjudicator.  Further, the evidence is material because it diagnosed the Veteran with a right knee disorder when the basis of the prior denial was that no right knee disorder was shown.  Therefore, new and material evidence has been submitted, and reopening the claim for service connection for right knee disorder is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal (to reopen the claim).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

New and material evidence having been submitted to reopen the claim of service connection for right knee disorder, the claim is reopened, and to this extent only, the appeal is granted.


REMAND

In addition to the now-reopened claim for a right knee disorder, the Veteran is also seeking service connection for cervical spine, lumbar spine, left shoulder, otitis externa, and residuals of prostate cancer, including dysuria and erectile dysfunction.  A remand is required for compliance with VA's duty to assist in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, at his hearing before the Board in June 2012, the Veteran reported having received medical care at multiple VA treatment facilities, including a VA medical center in Rhode Island in 1982, Lyons VAMC in the 1980s and 1997, and the East Orange VAMC around 1976.   He also testified that he was currently being treated for his otitis externa at the James J. Howard Clinic in Brick, New Jersey, was receiving ongoing orthopedic care from Dr. Miller, and also seeing a chiropractor.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2009); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As the identified VA and private treatment records are not in the claims file, the RO must make an attempt to obtain these records.

Next, at his June 2012 hearing before the Board, the Veteran testified that he began receiving disability benefits from the Social Security Administration in the mid-1990s.  The duty to assist requires a remand to obtain the potentially relevant SSA records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Under these circumstances, an attempt must be made by the RO, with the assistance of the Veteran, to obtain these records.

Further, in October 2009, a VA orthopedic examination was conducted.  The VA examiner opined that it was less likely as not that the Veteran's current right knee degenerative joint disease, cervical spine degenerative disc disease, lumbar spine degenerative joint disease, and left shoulder impingement syndrome were related to his service.  In support of these opinions, the VA examiner noted that each of these disorders were usually due to wear and tear and daily use over a period of years, and not due to one specific trauma.  

Nonetheless, the Board notes that the Veteran served on active duty in the Navy from August 1954 to February 1974.  Moreover, a review of his service treatment records revealed multiple complaints of right knee pain, neck pain, low back pain and left shoulder pain.  As his service spanned a period of 20 years, the rationale provided by the VA examiner is deficient as it fails to consider whether wear and tear during service may have resulted in the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under these circumstances, along with the anticipated receipt of additional medical records, the RO must schedule the Veteran for an examination to consider whether his current right knee, cervical spine, lumbar spine, and left shoulder disorders are related to active duty service.

Accordingly, the case is remanded for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request all materials from SSA, to include any medical records, relating to the Veteran's award of disability benefits beginning around 1995.  If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.
 
2.  Obtain all treatment records from the VAMC in Rhode Island (from 1980 to 1985), Lyons VAMC (from the 1980 to 2000), and VAMC East Orange (from 1974 to 1978).   All attempts to secure this evidence must be documented in the claims file by the RO.  

If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

3.  Schedule the Veteran for an examination(s) to determine whether he currently has right knee, cervical spine, lumbar spine, and/or left shoulder disorders related to service (from August 1954 to February 1974).  The claims file must be reviewed in conjunction with the examination, including his inservice treatment records.  The examiner must also consider the Veteran's statements as to observable symptoms.  

For any of the above disorders identified, the examiner is to opine whether it is at least as likely as not (50 percent or more probability) caused or aggravated by the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  

If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


